 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      Case No. 1:19-po-00218-SAB
12                       Plaintiff,                 [Citation # 9073373 CA/74]
13   v.                                             MOTION AND ORDER FOR DISMISSAL
14   COREY T. RIDER
15                       Defendant.
16

17
   The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18 B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00218-
   SAB [Citation #9073373 CA/74] against COREY T. RIDER, without prejudice, in the interest of justice,
19 pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.
20

21 DATED: October 15, 2019                            Respectfully submitted,

22                                                    McGREGOR W. SCOTT
                                                      United States Attorney
23
                                              By:     /s/ William B. Taylor
24                                                    WILLIAM B. TAYLOR
                                                      Special Assistant United States Attorney
25
26

27

28
                                                     1
29

30
 1
                                           ORDER
 2
   IT IS HEREBY ORDERED that Case No. 1:19-po-00218-SAB [Citation #9073373 CA/74] against
 3 COREY T. RIDER be dismissed, without prejudice, in the interest of justice.

 4
     IT IS SO ORDERED.
 5

 6 Dated:   October 16, 2019
                                              UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                2
29

30
